—

NO NO NO NO NO NO WN NO NO He HH He He Fe Fe ere OO eee
Oo Nn Dn UO FP Ww Ne KF TD OO FH NI DB Nn BP WW NPY KF CO

Co mH NID an FP W WN

 

wo

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, CR-14-0879-PHX-GMS

Plaintiff,
ORDER OF DETENTION
vs.

Alfredo Rodolfo Ochoa-Uria,

)
)
)
)
)
)
Defendant.
)

 

Defendant appeared before this Court on a Petition for Revocation of Supervised
Release. The issue of detention was submitted to the Court. The Court considered the
Petition and file in determining whether defendant should be released on conditions set by
the Court.

The Court finds that defendant has failed to carry his burden of establishing that he
does not pose a serious flight risk pursuant to Rule 32.1(a)(6), Federal Rules of Criminal
Procedure.

The Court concludes, by a preponderance of the evidence, that defendant is a serious
flight risk and that there is no condition or combination of conditions that will reasonably
assure his appearance at future proceedings.

IT IS THEREFORE ORDERED that defendant be detained pending further

proceedings.

Dated this 25th day of July, 2019 oe

“T* Honorable Michael D. heaten for Michelle H. a
United States Magistrate Judge

 
